DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the Office Action mailed September 30, 2020, applicant submitted an amendment filed on December 28, 2020, in which the applicant amended and requested reconsideration.

Response to Arguments
Applicants argue that the prior art cited fails to teach the claims as amended.  Applicants’ arguments are persuasive, but are moot in view of new grounds of rejection.  The 101 rejection remains for reasons as set forth below.

Claim Rejections - 35 USC § 101
          35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

          Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  


The limitation of determining an emotion of a user, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “various sections” nothing in the claim element precludes the steps from practically being performed by mental processing. For example, a speech recognition section configured to convert an input speech into a first sentence based on a speech recognition process on the input speech (can be done by a human transcriptionist transcribing data), gesture recognition section configured to recognize a gesture of a user based on at least one feature extracted from image data of the user (can be done by a user recognizing motion), wherein the user performs an operation an emotion recognition section configured to recognize an of the user based on the recognized gesture (can be done by a user determining a user’s emotion based on gesture) and a modification section configured to modify the first sentence based on the recognized emotion (can be done by a user modifying data based on what is recognized) and transmitting the modified first sentence (can be done by a user speaking the modified sentence). This language in the context of this claim encompasses the user visually looking at data an making an observation. The present claim language under its broadest reasonable interpretation, covers performance of mental processing and 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements which are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
The dependent claims recite transcribing data, modifying sentences and recognizing emotions which is mental processing including an observation, evaluation, judgment and/or opinion which is non-statutory.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claim(s) 1-5, 9, 11-15, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gopalan et al. (PGPUB 2015/0312649), hereinafter referenced as Gopalan in view of Martinez (PGPUB 2014/0236596).

Regarding claims 1 and 19, Gopalan discloses an information processing apparatus, comprising: 
a speech recognition section configured to convert an input speech into a first sentence based on a speech recognition process on the input speech (voice recognition; p. 0081); 
gesture recognition section configured to recognize a gesture of a user based on at least one feature extracted from image data of the user, wherein the user performs an operation (analyze gesture; p. 0028-0031); 
an emotion recognition section configured to recognize an emotion of the user based on the recognized gesture (confirm emotional state based on gestures; p. 0028-0031), but does not specifically teach modifying the first sentence based on the recognized emotion and transmit the modified first sentence to a client device.
Martinez discloses comprising:
modifying the first sentence based on the recognized emotion (modifying text based on emotion; p. 0036-0038); and 
transmit the modified first sentence to a client device (transmit the data; p. 0022), to provide a rich experience.

Regarding claim 2, it is interpreted and rejected for similar reasons as set forth above.  In addition, Martinez discloses an apparatus further comprising: 
wherein the modification section is further configured to modify the first sentence based on the conversion by the speech recognition section (modify sentence; p. 0036-0038).
	Regarding claim 3, it is interpreted and rejected for similar reasons as set forth in the combination of claims 1-2. 
Regarding claim 4, it is interpreted and rejected for similar reasons as set forth above.  In addition, Martinez discloses an apparatus wherein the emotion recognition section recognizes the emotion section is further configured to recognize at least one of an emotion type or an emotion level (type of emotion; p. 0034).
Regarding claim 5, it is interpreted and rejected for similar reasons as set forth above.  In addition, Martinez discloses an apparatus wherein the emotion recognition section recognizes at least either a type or a level of the emotion (type of emotion; p. 0036-0038). 
Regarding claim 9, it is interpreted and rejected for similar reasons as set forth above.  In addition, Martinez discloses an apparatus wherein the modification section adds a character string to at least one of the beginning of the first sentence, an intermediate position of the first sentence, or an end of the first sentence (modify sentence; p. 0036-0038). 
claim 11, it is interpreted and rejected for similar reasons as set forth above.  In addition, Martinez discloses an apparatus wherein the modification section is further configured to change the character string based on the recognized emotion type (type of emotion; p. 0036-0038). 
Regarding claim 12, it is interpreted and rejected for similar reasons as set forth above.  In addition, Martinez discloses an apparatus wherein the modification section is configured to change an expression of the first sentence while a meaning of the first sentence is maintained (modifying the sentence to express emotion; p. 0036-0038). 
Regarding claim 13, it is interpreted and rejected for similar reasons as set forth above.  In addition, Martinez discloses an apparatus wherein the modification section is further configured to adjust a degree at which the expression is changed based on the recognized emotion level (emotion type; p. 0036-0038). 
Regarding claim 14, it is interpreted and rejected for similar reasons as set forth above.  In addition, Martinez discloses an apparatus wherein the modification section is configured to select a method to change the expression on the based on the recognized emotion type (emotion type; p. 0036-0038). 
Regarding claim 15, it is interpreted and rejected for similar reasons as set forth above.  In addition, Martinez discloses an apparatus wherein the emotion recognition section is further configured to recognize the emotion based on the first sentence (emotion; p. 0036-0038). 
Regarding claim 18, it is interpreted and rejected for similar reasons as set forth above.  In addition, Martinez discloses an apparatus wherein the modification section is . 

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gopalan in view of Martinez and in further view of Deligianni et al. (PGPUB 2017/0334456), hereinafter referenced as Deligianni.

Regarding claim 6, Gopalan in view of Martinez disclose an apparatus as described above, but does not specifically teach wherein the emotion recognition section is further configured to recognize the emotion level based on of an amount of the operation performed by the user. 
Deligianni discloses an apparatus wherein the emotion recognition section is further configured to recognize the emotion level based on of an amount of the operation performed by the user (p. 0015-0018), to assist with handling various emotional states.
Therefore, it would have been obvious to one of ordinary skill of the art to modify the apparatus as described above, to respond based on cognitive states of the user.
Regarding claim 7, it is interpreted and rejected for similar reasons as set forth above.  In addition, Deligianni discloses an apparatus wherein the emotion recognition section recognizes the emotion level on the basis of a combination of an amount of a swipe made by the user on an operation section of the information processing apparatus (increased motion) and an amount or a time during which the operation 
Regarding claim 8, it is interpreted and rejected for similar reasons as set forth above.  In addition, Deligianni discloses an apparatus wherein the emotion recognition section recognizes the emotion type based on a direction in which the user performs the operation (wild; p. 0015-0018).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gopalan in view of Martinez and in further view of Szwabowski et al. (PGPUB 2011/0193726), hereinafter referenced as Szwabowski.

Regarding claim 10, Gopalan in view of Martinez disclose an apparatus as described above, but does not specifically teach wherein the modification section is further configured to adjust an amount of the character string based on the recognized emotion level. 
Szwabowski discloses an apparatus wherein the modification section is further configured to adjust an amount of the character string based on the recognized emotion level (limit the amount of dialog; p. 0032-0034), to customize the data to fit the present emotion.
Therefore, it would have been obvious to one of ordinary skill of the art to modify the apparatus as described above, to present a user friendly device that minimizes frustration.

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gopalan in view of Martinez and in further view of Matsukawa et al. (PGPUB 2009/0287469), hereinafter referenced as Matsukawa.

Regarding claim 16, Gopalan in view of Martinez disclose an apparatus as described above, but does not specifically teach wherein the emotion recognition section is further configured to recognize the emotion based on a second sentence preceding the first sentence. 
Matsukawa discloses an apparatus wherein the emotion recognition section is further configured to recognize the emotion based on a second sentence preceding the first sentence (p. 0131-0138), to assist with emotion detection. 
Therefore, it would have been obvious to one of ordinary skill of the art to modify the apparatus as described above, to thereby achieve natural expressions.
Regarding claim 17, it is interpreted and rejected for similar reasons as set forth above. In addition, Matsukawa discloses the emotion based on a third sentence and the first sentence is a response of the third sentence (p. 0131-0138). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  This information has been detailed in the PTO 892 attached (Notice of References Cited).

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKIEDA R JACKSON whose telephone number is (571)272-7619.  The examiner can normally be reached on Mon - Fri 6:30a-2:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAKIEDA R JACKSON/Primary Examiner, Art Unit 2657